           Case 1:18-cv-00800-LY Document 21-1 Filed 03/20/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                                  §
                                                §
         Plaintiff,                             §
                                                §            CASE NO. 1:18-CV-00800-LY
v.                                              §
                                                §
MARK WAID,                                      §
                                                §
         Defendant.                             §

                                           ORDER

         On this day came before the Court the parties’ Unopposed and Joint Motion To Extend

Time to Respond to Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction and To File

Reply.

         The Court hereby GRANTS the motion to extend time. It is hereby ORDERED that

Plaintiff’s response to the Motion to Dismiss will be due on or before April 12, 2019, and

Defendant’s reply will be due on or before April 22, 2019.

         SIGNED AND ENTERED this ___ day of ______________, 2019.



                                                    ___________________________________
                                                    HONORABLE LEE YEAKEL
                                                    UNITED STATES DISTRICT JUDGE
